UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6309


RAYMOND FITZGERALD,

                    Petitioner - Appellant,

             v.

HAROLD W. CLARKE, Director, Virginia Department of Corrections,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, Chief District Judge. (2:18-cv-00561-MSD-DEM)


Submitted: March 4, 2021                                          Decided: March 16, 2021


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raymond Fitzgerald, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Raymond Fitzgerald seeks to appeal the district court’s order denying relief on his

28 U.S.C. § 2254 petition. The district court referred this case to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B). The magistrate judge recommended that relief be

denied and advised Fitzgerald that failure to file timely objections to this recommendation

would waive appellate review of a district court order based upon the recommendation.

       The timely filing of objections to a magistrate judge’s recommendation is necessary

to preserve appellate review of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance. Martin v. Duffy, 858 F.3d 239, 245

(4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see also Thomas

v. Arn, 474 U.S. 140, 154-55 (1985). Fitzgerald has waived appellate review by failing to

file objections to the magistrate judge’s recommendation after receiving proper notice.

Accordingly, we deny a certificate of appealability and dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              DISMISSED




                                            2